DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, limitations of “in absence of the component” (lines 9-10), “the component” (line 14) lack sufficient antecedent basis because a component has not been previously defined. Moreover, it is unclear what is meant by general term “a product” in the preamble since the claim does not state what the product actually includes or does not include? Therefore, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. Based on the specification, Applicant intends to manufacture a product comprising a component soldered to the substrate. Accordingly, it appears that claim should recite: manufacturing a product comprising a component soldered to a substrate. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: manufacturing a product comprising a component soldered to a substrate. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty et al. (US 4084314, hereafter “Chakrabarty”) Zakel et al. (US 6153940, “Zakel”).
Regarding claim 1, Chakrabarty discloses a method for producing a structural unit, which can later be diffusion soldered to a component, is formed independently of a component, the method comprising: 1) providing a substrate (col. 1, line 65- inorganic substrate such as aluminum oxide ceramic- example 2); 2) applying a paste/suspension with both at least metal particles (copper oxide particles) and solder particles (silver particles) different from the metal particles (col. 2, lines 21-28; col. 5- example 1) onto at least one region (predetermined circuit pattern) of the substrate using a printing technique (silk screen printing- example 2; claim 5- step A); 3) bringing a rigid shaped solder in the form a solder plate (eutectic solder alloy of silver and copper) on a sintered paste of the substrate (col. 4, lines 17-24; claim 5- step D); and 4) infiltrating the paste with solder material from the solder plate (rigid shaped part) in absence of any component (Chakrabarty does not disclose presence of any component that is to be diffusion soldered), wherein the paste infiltrated with the solder forms a solder carrier layer to connect terminal elements (hard soldering- col. 4, lines 37-40; claim 5- step G), which terminals can be used for attaching another component is a separate soldering process. Concerning the paste, it is noted that particular type of solder particles are not recited and so, the board term “solder particles” is open to generally known solder metal materials, which include bismuth, copper, indium, tin, lead, copper, silver, etc. Chakrabarty also discloses solder made of silver and copper (col. 4, line 20-21) and thus, one skilled in the art would recognize and understand that silver particles meet solder particles. Examiner further notes that “to be soldered to a component by diffusion soldering” in the preamble is not part of recited method of producing a structural unit and thus, performing diffusion soldering is not required in this claim.
Chakrabarty does not disclose modifying a surface topography of the paste. However, such step is known in the art. Zakel (drawn to soldering of electronic components to substrate- see abstract) teaches that it has been known in prior art to planarize unevenly formed solder deposits prior to assembly during surface mounting process (State of the Art- col. 2, lines 46-50). Zakel also discloses planarizing a surface topography of the applied solder by means of a planar die, which meets claimed “stamp” (fig. 5; col. 6, lines 8-10, 18-20; col. 8, lines 33-36; col. 9, lines 61-63). It is also noted that change of any surface shape meets modifying surface topography. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a surface topography of applied solder by using a die/stamp in the method of Chakrabarty in order to planarize unevenly solder paste deposits, as suggested by Zakel.
As to claim 2, Chakrabarty discloses that the metal particles comprise copper (copper oxide).   
As to claim 3, examiner notes that term “and/or” is taken to be “or” under broadest reasonable interpretation. Chakrabarty discloses drying & sintering the paste by heating (col. 4, lines 7-15) and this meets claimed heat treating before infiltration. Furthermore, it is noted that subsequent heating during hard soldering of the substrate also meets heat-treating since “heat-treating” is not specifically defined by the claim.  
As to claim 4, Chakrabarty discloses applying the rigid solder (solder plate made of eutectic solder alloy of silver and copper- col. 4, lines 17-24) is applied before the infiltration onto at least one region of the paste on the substrate.  
As to claim 5, Chakrabarty discloses that screen printing is used as the printing technique.  
As to claim 6, Chakrabarty does not mention a circuit board. However, Zakel discloses that substrates such as circuit boards are known in the conventionally assembled SMD components (col. 2, lines 17-22) and also teaches that substrate 1 is a printed circuit board in their invention (fig. 1; col. 9, line 19-21). Applicant’s original specification also discloses that in SMD mounting, components are mounted on printed circuit boards (pg. 1- Background). Thus, examiner maintains previous official notice with respect to substrate being a printed circuit board. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a circuit board substrate in the method of Chakrabarty since such substrate is conventional and doing so would form desired SMD assembly.    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty in view of Zakel as applied to claim 1 above, and further in view of Melton et al. (US 5221038, “Melton”).
As to claim 7, Chakrabarty or Zakel does not disclose applying a tin plating. However, Melton (also directed to forming solder connection) teaches applying a tin plating 24 (fig. 1), wherein while heating to a temperature above melting point of the solder paste deposit, tin from the tin plating dissolves into the liquid solder to form a tin-enriched alloy having an increased melting temperature than the initial solder alloy, thereby resulting in a solder connection with higher melting temperature suitable for electronic packages (col. 2, lines 5-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to applying tin plating onto any surface of the solder carrier layer in the method of Chakrabarty because doing so would allow to dissolve tin from the tin plating into the liquid solder during hard soldering to form a tin-enriched alloy having an increased melting temperature, thereby results in a stronger solder connection.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty in view of Zakel as applied to claim 1 above, and further in view of Yagi et al. (US 4834794, “Yagi”).
As to claim 8, Chakrabarty discloses hard soldering by heating to a temperature of about 820 °C to melt eutectic solder alloy of silver and copper, but is silent as to forming at least one intermetallic phase. However, Yagi (drawn to solder composition for soldering a component onto printed circuit board- abstract) teaches a solder composition comprising a metal additive which reacts with the solder alloy powder at soldering temperature to form an intermetallic compound having higher remelting temperature, thereby resulting in the electronic component kept firmly fixed on the circuit board (col. 2, lines 30-37; col. 3, line 55 thru col. 4, line 3). In light of Yagi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a metal additive in the solder paste composition of Chakrabarty in order to form at least one intermetallic compound with higher remelting at the soldering temperature and doing so would result in keeping the terminal firmly fixed on the substrate. Thus, Chakrabarty as modified by Yagi includes subjecting the solder carrier layer to a heat treatment, wherein propagation of at least one intermetallic phase in the solder carrier layer is promoted.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarty in view of Zakel as applied to claim 1 above, and further in view of Furuno et al. (US 2008/0035710, “Furuno”).
As to claim 9, Chakrabarty or Zakel fails to disclose at least some of the metal particles in the paste having a functional coating. It is noted that specific coating material is not recited in the claim. Furuno (directed to solder composition and forming a solder layer) teaches a solder paste composition 10 comprising solder particles 12 coated with functional coating of organic films 11 (fig. 1, [0038]), which forms a solder layer 32 on the substrate 21 (fig. 2B). Furuno discloses that by such organic film coating, it is possible to control coalescence of solder particles on the electrode beyond necessity, so that the solder amount in the solder layer can be uniform and a short-circuit failure can be prevented [0017, 0043]. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an organic functional coating on at least some of the metal particles in the solder paste of Chakrabarty in order to control coalescence of particles on the substrate beyond necessity, so that the solder amount in the solder layer can be uniform and any short-circuit failure can be prevented, as suggested by Furuno. 

Allowable Subject Matter
Claims 10-11 are rejected as being indefinite in scope, but appear to be allowable if corrected to overcome 112 rejection as suggested above. None of the prior art discloses or suggests infiltrating the paste with solder material from the rigid part to form a solder carrier layer and then soldering the substrate to a component via the solder carrier layer using diffusion soldering to manufacture a product as recited.

Response to Amendment and Arguments
Applicant's arguments with respect to claim 1 (filed 8/2/22) have been fully considered but they are not persuasive for following reasons.
Regarding claim 1, Applicant argues:
In Chakrabarty, the solder plate provides the connection between the circuit pattern and the individual terminals. There is no part of this process equivalent to infiltrating the circuit pattern with solder material from the solder plate, much less doing so in the absence of the individual terminals. In fact, the AT TORNEY DOCKETPATENT APPLICATION03869.11952216/967,8228circuit pattern has been sintered before the solder plate is positioned and cannot be infiltrated by any components of the solder plate, anyway. 
In contrast, the recited method includes applying a paste and infiltrating that paste with solder material from a rigid shaped part in the absence of a component to be connected by the solder so that the component may be later attached by soldering. Neither Chakrabarty nor any of the other cited references teaches such a method.

In response, examiner first notes that “structural unit to be soldered to a component by diffusion soldering” (lines 1-2) and “for attaching the component in a separate soldering process” (line 11) refers to later intended use with a component and does not limit the instant method of producing a structural unit. Secondly, examiner submits that “absence of the component” refers to the component that is to be later diffusion soldered to the structural unit as defined in the preamble. Accordingly, presence of other type(s) of component(s) is not excluded. The individual terminals made of copper in Chakrabarty is not a component that is diffusion soldered and so, their absence is not required by the claim. Therefore, applicant’s above argument of requiring infiltrating the paste in the absence of the individual terminals is not commensurate with the scope of the present claim. Concerning sintered paste, examiner contends that the claim does not preclude bringing a rigid shape part/plate in contact with a sintered paste; it merely requires contacting with the paste on the substrate. In other words, the fact that a sintered paste on the substrate is contacted by a rigid solder plate is within the scope of claimed “comprising” method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735